Name: Commission Regulation (EC) No 1767/98 of 11 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities12. 8. 98 L 225/13 COMMISSION REGULATION (EC) No 1767/98 of 11 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 12. 8. 98L 225/14 ANNEX to the Commission Regulation of 11 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 29,4 999 29,4 0805 30 10 382 60,2 388 64,5 524 67,0 528 56,8 999 62,1 0806 10 10 052 96,6 400 235,2 600 70,5 624 157,4 999 139,9 0808 10 20, 0808 10 50, 0808 10 90 388 62,5 400 78,0 508 111,7 512 56,4 524 63,1 528 60,1 800 171,8 804 112,2 999 89,5 0808 20 50 052 90,3 388 80,5 528 106,0 999 92,3 0809 30 10, 0809 30 90 052 61,5 999 61,5 0809 40 05 064 69,2 066 80,0 999 74,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.